ALD-239                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 15-3961
                                     ___________

                               SCOTT J. TRAVALINE,
                                                Appellant

                                           v.

        ROBIN B. TRAVALINE; ROBERT ROSINTHAL & HARC GROUP;
          MONTGOMERY COUNTY COURT OF COMMON PLEAS;
                   PENNSYLVANIA SUPERIOR COURT;
            SUPREME COURT PENNSYLVANIA; JOHN ROUNICK
                  ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 2-15-cv-06083)
                    District Judge: Honorable Michael M. Baylson
                     ____________________________________

          Submitted for Possible Dismissal Due to a Jurisdictional Defect and
     Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 28, 2016
            Before: AMBRO, SHWARTZ, and NYGAARD, Circuit Judges

                             (Opinion filed: May 5, 2016)
                                     _________

                                      OPINION
                                      _________

PER CURIAM

      Scott J. Travaline appeals from the District Court’s order dismissing his

complaint. We will affirm.
       The civil action at issue here is the second that Travaline has brought arising from

his divorce proceeding in Pennsylvania state court. In Travaline’s first action, he

appeared to challenge the court-ordered sale of the marital home. The District Court

dismissed his complaint, and we affirmed. See Travaline v. U.S. Supreme Ct., 424 F.

App’x 78, 80 (3d Cir. 2011).

       In this action, Travaline appears to challenge the state courts’ handling of his

appeals regarding property allegedly taken by a court conservator. For relief, he

requested that the District Court “take jurisdiction” from the Pennsylvania Court of

Common Pleas for Montgomery County and award him certain property allegedly at

issue in the divorce proceeding and related appeals. Travaline named as defendants the

Common Pleas Court and the Pennsylvania Superior and Supreme Courts, along with the

court conservator, Travaline’s former wife, and her attorney.

       The District Court reviewed Travaline’s complaint under 28 U.S.C. §

1915(e)(2)(b) and dismissed it with prejudice as to the state courts for failure to state a

claim. As to the individual defendants, however, the District Court dismissed the

complaint without prejudice and granted Travaline leave to amend. He appeals.

       Although the District Court’s dismissal was without prejudice as to the individual

defendants, Travaline states on appeal that he has “no intention of amending” because he

wants to challenge the District Court’s dismissal as to the state courts. Thus, we have

jurisdiction under 28 U.S.C. § 1291 because Travaline has chosen to stand on his

complaint. See Hagan v. Rogers, 570 F.3d 146, 151 (3d Cir. 2009). We exercise plenary

review over the dismissal of a complaint for failure to state a claim. See Allah v.

                                              2
Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       The District Court concluded that Travaline’s claims against the state courts are

barred because those courts are not “persons” for purposes of liability under 42 U.S.C. §

1983 and because, as instrumentalities of the Commonwealth of Pennsylvania, they are

entitled to Eleventh Amendment immunity. See Benn v. First Judicial Dist. of Pa., 426
F.3d 233, 239-41 (3d Cir. 2005). Those conclusions are correct, and there is no arguable

basis to challenge them. There also is no arguable basis for Travaline’s claim that the

District Court should “take jurisdiction” from the state courts over this state-court

matrimonial litigation to correct the state courts’ alleged errors. See Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010).

       The only issue warranting brief discussion is Travaline’s assertion on appeal that

the District Judge should have recused himself because his prior ruling against Travaline

reveals bias. Travaline did not raise any objection to the assignment of this case in the

District Court. In any event, “judicial rulings alone almost never constitute a valid basis

for a bias or partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994).

Travaline raises nothing suggesting that this case might present an exception, and we see

no basis to conclude that it does.

       For these reasons, we will affirm the judgment of the District Court.




                                              3